Title: To Thomas Jefferson from C. W. F. Dumas, 18 December 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 18 Dec. 1787. Acknowledges TJ’s letter of 9 Dec. and respects his reasons for taking no further steps in the matter of the proposed treaty; hopes his previous letters for America have been sent by this month’s packet and that the enclosed will go by that conveyance also. Has no more belief in the continuance of peace than is generally held elsewhere; considers TJ’s remarks perceptive and true. TJ’s sympathy for him in his misfortunes and his hopes for their termination soften the pain occasioned by them; would be happy to endure his state for the honor of being associated with TJ if he were the only one concerned.
